Citation Nr: 1718351	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to December 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In December 2012, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is of record.

In May 2014 the Board remanded the case for additional development.  The case is again before the Board for appellate review.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Bilateral hip pathology (disease or injury) has not been identified.

2.  Bilateral hip disability (including due to pain) has not been established.


CONCLUSIONS OF LAW

1.  Bilateral hip disability due to disease or injury was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. § 3.303 (2016).

2. Bilateral hip disability due to undiagnosed illness was not incurred in or aggravated by service.  38 U.S.C.A. § 1117 (West 2016).

3.  Bilateral hip disability is not proximately due to the result of or aggravated by service connected disease or injury.  38 C.F.R. § 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veteran's Claim Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  Here, VCAA notice was provided by February and July 2010 letters. 

During the December 2012 Travel Board hearing, the undersigned VLJ clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the record includes the Veteran's VA treatment records and service treatment records.  

The Board notes that a VA medical examination and opinion has not been obtained concerning the Veteran's claimed bilateral hip disability.  A VA examination is not required.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Additionally, the actions requested in the May 2014 remand have been undertaken.  By letter dated May 2014, the Agency of Original Jurisdiction (AOJ) asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his reported hip conditions.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process. 

Furthermore, neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection for a Bilateral Hip Disability

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This is a correct statement whether addressed under section 1110 or 1117 or 3.310.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a bilateral hip disability.  

The Board notes that the Veteran is competent to report his observable symptomatology, such as pain, swelling, and stiffness.  In this regard, the Veteran has complained of bilateral hip pain.  See August 2010 VA examination; December 2010 VA treatment records.  However, pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Rather, under sections 1110 and 1131, there must be evidence of disease or injury to account for such complaints.  The appellant asserted that there were outstanding records and was provided an opportunity to submit such evidence.  He failed to comply.

Section 1117 provides for a grant of service connection if there is no underlying identified pathology; however, there must still be disability impairment).  Here, there are unsupported complaints and no credible evidence of disability.  Similarly, a claim of secondary service connection requires disability. The lay evidence in this case does not rise to the level of disability.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. § 3.310.  See, Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not show that the Veteran has had a bilateral hip disability at any time during the pendency of his claim, or prior to the claim, the Board finds that the Veteran is not entitled to service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).

The Board makes clear that we are not holding that pain may not result in disability in all cases, in particular a Gulf War case.  See Joyner (Federal Circuit citations omitted).  Rather, in this case, the complaints are of such little probative value that (based on facts found) disability is not established.

Given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that '[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  

Accordingly, the Board concludes that service connection for a bilateral hip disability is not warranted.


ORDER

Service connection for a bilateral hip disability is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


